Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Income Funds Supplement dated August 1, 2008 to the Class A, B and C Shares Prospectus dated October 1, 2007 John Hancock High Yield Fund The Portfolio Manager section is amended and restated as follows: PORTFOLIO MANAGERS Arthur N. Calavritinos, CFA Joined fund team in 1995 Primarily responsible for fund management and day-to-day purchase and sale decisions John F. Iles Joined fund team in 2008 Analysis of specific issuers Joseph E. Rizzo Joined fund team in 2008 Analysis of specific issuers In addition, the following will be added to the Management Biographies section: Joseph E. Rizzo Assistant Vice President, MFC Global Investment Management (U.S.), LLC Joined subadviser in 2005 Bond Trader, John Hancock Advisers, LLC (2002 -2005) High Yield Sales, Lehman Brothers (1997-2002) Began business career in 1994 John Hancock High Yield Fund Supplement dated August 1, 2008 to the Class I Shares Prospectus dated October 1, 2007 The Portfolio Manager section is amended and restated as follows: PORTFOLIO MANAGERS Arthur N. Calavritinos, CFA Senior Vice President, MFC Global Investment Management, (U.S.), LLC Joined subadviser in 2005 Vice President, John Hancock Advisers, LLC (1988-2005) Began business career in 1986 Joined fund team in 1995 Primarily responsible for fund management and day-to-day purchase and sale decisions John F. Iles Vice President, MFC Global Investment Management, (U.S.), LLC Joined subadviser in 2005 Vice president, John Hancock Advisers, LLC (1999-2005) Began business career in 1984 Joined fund team in 2008 Analysis of specific issuers Joseph E. Rizzo Assistant Vice President, MFC Global Investment Management, (U.S.), LLC Joined subadviser in 2005 Bond Trader, John Hancock Advisers, LLC (2002-2005) Began business career in 1994 Joined fund team in 2008 Analysis of specific issuers The Statement of Additional Information (SAI) for the fund includes additional information about its portfolio managers, including information about their compensation, accounts they manage (other than the fund) and their ownership of fund shares, if any. JOHN HANCOCK HIGH YIELD FUND Supplement dated August 1, 2008 to the Statement of Additional Information dated October 1, 2007 John Hancock High Yield Fund Under the ADDITIONAL INFORMATION ABOUT THE PORTFOLIO MANAGER section, the Other Accounts the Portfolio Manager is Managing subsection is amended and restated, to reflect the addition of John F. Iles and Joseph E. Rizzo to the Funds portfolio management team: ADDITIONAL INFORMATION ABOUT THE PORTFOLIO MANAGERS Other Accounts the Portfolio Managers are Managing . The table below indicates, for each portfolio manager, information about the accounts over which the portfolio manager has day-to-day investment responsibility. All information on the number of accounts and total assets in the table is as of June 30, 2008. For purposes of the table, Other Pooled Investment Vehicles may include investment partnerships and group trusts, and Other Accounts may include separate accounts for institutions or individuals, insurance company general or separate accounts, pension funds and other similar institutional accounts. P ORTFOLIO M ANAGER N AME O THER A CCOUNTS M ANAGED BY THE P ORTFOLIO M ANAGER Arthur N. Calavritinos, CFA Other Registered Investment Companies: None Other Pooled Investment Vehicles: None Other Accounts: Three (3) accounts with total assets of approximately $931 million. John F. Iles Other Registered Investment Companies: Two (2) funds with total assets of approximately $1.4 billion Other Pooled Investment Vehicles: One (1) account with total net assets of approximately $54 million. Other Accounts: Seven (7) accounts with total assets of approximately $2.1 billion. Joseph E. Rizzo Other Registered Investment Companies: None Other Pooled Investment Vehicles: None Other Accounts: Three (3) accounts with total assets of approximately $931 million. The Adviser does not receive a fee based upon the investment performance of any of the accounts included under Other Accounts Managed by the Portfolio Managers in the table above. Under the ADDITIONAL INFORMATION ABOUT THE PORTFOLIO MANAGERS section, the Share Ownership by Portfolio Managers subsection has been amended and restated with the following: Share Ownership by Portfolio Managers . The following table indicates as of June 30, 2008, the value, within the indicated range, of shares beneficially owned by the portfolio managers in the Fund. For purposes of this table, the following letters represent the range indicated below: A - $0 B - $1 - $10,000 C - $10,001 - $50,000 D - $50,001 - $100,000 E - $100,001 - $500,000 F - $500,001 - $1,000,000 G - More than $1 million High Yield Fund Portfolio Manager Range of Beneficial Owne rship Arthur N. Calavritinos, CFA E John F. Iles A Joseph E. Rizzo A
